t c memo united_states tax_court john g parker and janice e parker petitioners v commissioner of internal revenue respondent docket no filed date jerome l blut and elliot s blut for petitioners rollin g thorley for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies and accuracy-related_penalties against petitioners for and as follows accuracy-related_penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure references to petitioner in the singular are to john g parker the primary issue for decision is whether significant expenses that petitioner incurred in purchasing building improving and flying airplanes were incurred by petitioner in an activity engaged in for profit findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in reno nevada since the age of petitioner has been a licensed airplane pilot while in the u s air force petitioner earned a degree in aeronautical engineering from the air force institute of technology upon leaving the air force in petitioner became a full-time pilot for american airlines american where he worked for the next years petitioner also became a licensed airplane mechanic beginning in petitioner also became engaged in an activity that over the course of the next years involved the building improving and flying of four small airplanes that petitioner owned airplane activity three of which petitioner built from kits when not flying for american petitioner personally would spend many hours each week working on his airplanes seeking to improve their mechanical operation and flight speed over the years including and petitioner entered his airplanes in a number of air shows and air races flight logs relating to petitioner’s airplanes for and reflect that petitioner won either first or second place in five air races in petitioner won a national championship race for the class relating to one of his airplanes only petitioner flew his airplanes in the above air shows and air races in petitioner installed in one of his airplanes a direct ignition system that he had developed petitioner hoped that his direct ignition system could replace standard magnetos typically used in airplanes petitioner thought that such a direct ignition system might improve the speed of airplanes q4e- during and petitioner sold six or seven of his direct ignition systems for use in experimental aircraft for approximately dollar_figure to dollar_figure each in december of petitioner obtained from the city of reno nevada a general business license relating to his airplane activity also in petitioner leased property in reno nevada on which petitioner constructed a big_number ssquare foot hangar to be used as a place to build and work on his airplanes in petitioner retired from american on a schedule c profit or loss from business filed with petitioners’ joint federal_income_tax returns for through that were prepared by an accountant petitioners reported gross_income ordinary business_expenses and net losses relating to petitioner’s airplane activity and unrelated wage and taxable pension and annuity income as follows unrelated airplane activity wages pensions year gross_income expenses net_loss annuities s big_number s big_number s big_number s big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total dollar_figure dollar_figure dollar_figure dollar_figure as a result of an audit examination on date respondent issued a notice_of_deficiency to petitioners in which respondent determined that for and petitioner’s airplane activity was not engaged in for profit under sec_183 and respondent disallowed the claimed losses for each of those years also respondent determined accuracy- related penalties under sec_6662 respondent has conceded that the claimed expenses relating to petitioner’s airplane activity have been substantiated for the years at issue and that during the years through petitioner spent approximately dollar_figure million of his own funds on his airplane activity during a prior audit of petitioners’ and federal_income_tax returns respondent did not raise an issue as to petitioner’s profit objective relating to petitioner’s airplane activity opinion activity_not_engaged_in_for_profit generally under sec_183 if an activity is not engaged in for profit deductions for expenses relating to such activity are allowable only to the extent of gross_income derived from the activity - - an activity is not regarded as engaged in for profit unless it is conducted by the taxpayer with an actual and honest expectation of making a profit 78_tc_642 affd without published opinion 702_f2d_1205 d c cir 72_tc_411 affd without published opinion 647_f2d_170 9th cir an expectation of profit need not be reasonable id petitioners have the burden_of_proof on this issue ’ rule a golanty v commissioner supra pincite in considering whether a taxpayer engaged in an activity for profit greater weight is given to objective factors taking into account all of the facts and circumstances than to a taxpayer’s mere statement of intent 85_tc_557 sec_1_183-2 income_tax regs in sec_1_183-2 income_tax regs a nonexclusive list of factors is provided for use in analyzing whether an activity is engaged in for profit such factors include the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended because the examination in this case commenced before date sec_7491 which places the burden_of_proof with respect to any fact issue on respondent where the taxpayer maintains adequate_records satisfied applicable substantiation requirements cooperated with respondent and produced credible_evidence with regard to the fact issue does not apply see internal_revenue_service restructuring and reform act of p l sec 112_stat_685 - by the taxpayer in carrying on the activity the expectation by the taxpayer that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits earned by the taxpayer if any the financial status of the taxpayer and elements of recreation or personal pleasure in the taxpayer’s carrying on the activity although no single factor is conclusive a record of substantial losses over many years and the unlikelihood of achieving a profit are important factors bearing on whether the taxpayer had a profit objective in carrying on the activity golanty v commissioner supra pincite sec_1_183-2 income_tax regs generally the profit-objective test looks for a profit on the entire activity including profits to recoup losses from prior years golanty v commissioner supra pincite citing 45_tc_261 affd 379_f2d_252 2d cir substantial income from sources other than the activity particularly where the activity generates large losses that result in substantial tax benefits may indicate that the activity 1s not engaged in for profit especially if the activity --- - has personal or recreational elements sec_1_183-2 income_tax regs petitioner contends that he engaged in the airplane activity for profit we disagree the evidence does not establish that petitioner carried on his airplane activity in a businesslike manner petitioner has consistently reported substantial net losses from his airplane activity and used the losses to offset significant wages that petitioner earned from american and taxable pensions and annuity income the uninterrupted substantial losses realized in petitioner’s airplane activity over many years are highly indicative of a lack of profit objective see golanty v commissioner supra pincite petitioner testified that a business plan for his airplane activity was developed in namely to build from kits and to sell airplanes for a substantial profit petitioner however did not offer into evidence written documentation of this business plan petitioner acknowledged that prior to his airplane activity was a pencil and paper operation other than income_tax returns flight logs and a business license issued to petitioner during the last month of the last year at issue herein petitioner did not offer into evidence any written documentation of his business plans or projections payroll or other employee records sales contracts or any other --- - business records regarding petitioner’s airplane activity from to the time of trial in petitioner’s testimony that during the late 1970s and early 1980s his airplane activity realized some profits was not corroborated petitioner testified that at the time of trial he employed three people in his airplane activity and that he had contracts to build from kits two glasair airplanes and one thunder mustang airplane for an expected profit of approximately dollar_figure petitioner however did not offer into evidence written documentation of the above contracts or any employee records to corroborate petitioner’s testimony petitioner is a highly educated trained and experienced pilot who loves airplanes and who has devoted much of his time and money to his airplane activity we conclude for the years in issue that petitioner’s airplane activity constitutes a hobby and is not to be regarded as an activity engaged in for profit under sec_183 accordingly we sustain respondent’s disallowance of the losses relating to petitioner’s airplane activity accuracy--related penalties under sec_6662 a 20-percent accuracy-related_penalty is imposed on the portion of any underpayment_of_tax attributable to among other things negligence or disregard of federal tax -- - rules and regulations or a substantial_understatement of tax an understatement_of_tax is substantial if it exceeds either percent of the tax required to be shown on the return or dollar_figure sec_6662 d a the above accuracy-related_penalty however is not imposed with respect to any portion of a taxpayer’s understatement_of_tax for which the taxpayer acted with reasonable_cause and in good_faith sec_6664 in our discretion and based on the facts before us we conclude that petitioners had reasonable_cause in treating petitioner’s airplane activity as a for profit activity petitioners are not liable for the accuracy-related_penalties determined by respondent under sec_6662 with respect to the deficiencies at issue herein to reflect the foregoing decision will be entered under rule
